Citation Nr: 0604701	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  97-28 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
right cheek scar.

2.  Entitlement to a rating in excess of 30 percent for a 
chin scar.  

3.  Entitlement to a compensable rating for a right shoulder 
scar.  

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a right forearm shell fragment wound.

5.  Entitlement to a rating in excess of 10 percent for 
residuals of a left leg gunshot wound.

6.  Entitlement to service connection for a heart disorder, 
claimed a secondary to a service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1941 to December 1944.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from May 1997 
and April 1998 rating decisions of the Philadelphia RO.  In 
April 2003, the veteran testified at a Travel Board hearing 
before the undersigned.  A transcript of this hearing is of 
record.  In October 2003, the case was remanded for 
evidentiary development and notice.  

The veteran had appealed the 10 percent rating assigned for 
"scars, right molar region, right shoulder".  While the 
appeal was pending the RO (via a January 2005 rating 
decision) assigned separate 30 percent ratings, each, for 
right cheek and chin scars and a noncompensable rating for 
the right shoulder scar, effective from August 30, 2002.  The 
veteran has not disagreed with the effective date of the 
increase.  The issues have been characterized to reflect that 
there are now three disability entities at issue stemming 
from the rating action appealed.  

The veteran had also perfected an appeal in the matter of 
entitlement to a rating in excess of 10 percent for bilateral 
pes planus.  A February 2005 rating decision granted the 
maximum schedular rating of 50 percent for this disability, 
which represents a full grant of this benefit sought (and the 
veteran was so advised; he has not further addressed this 
matter).  Accordingly, the issue is no longer before the 
Board.  

The issue of entitlement to a rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) was raised by 
personal hearing testimony, and (at the veteran's request) 
was referred to the RO for appropriate action by the October 
2003 remand.  It does not appear that any action in that 
matter took place pursuant to that referral, and it is once 
again referred to the RO for appropriate action.  

The issue of service connection for a heart disorder as 
secondary to a service-connected disability is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any action on 
his part is required.


FINDINGS OF FACT

1.  The veteran's right cheek and chin scars do not exhibit 
more than three characteristics of disfigurement, each; 
visible or palpable tissue loss and either gross distortion 
or asymmetry of both the right cheek and chin are not shown; 
neither scar produces complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.

2.  The veteran's right shoulder scar is not shown to be 
tender or painful, produces no limitation of function, and is 
not deep with an area exceeding six square inches.

3.  The veteran is right-handed; his right forearm scar is 
not tender or painful, and is deep, but does not cause 
limited motion and does not encompass an area exceeding six 
square inches; his complaints of numbness in the ulnar nerve 
distribution are consistent with no more than mild ulnar 
nerve neuritis.

4.  The veteran's residuals of a left leg gunshot wound are 
reasonably shown to be manifested by moderately severe, but 
not severe, Muscle Group XI injury.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent is not warranted for the 
veteran's right cheek scar.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§  3.102, 4.1, 4.2, 4.3, 4.7, 
4.118, Codes 7800, 7805 (2005).

2.  A rating in excess of 30 percent is not warranted for the 
veteran's chin scar.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.118, 
Codes 7800, 7805 (2005).  

3.  A compensable rating for a right shoulder scar is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.118, Codes 
7803, 7804, 7805 (2005).

4.  A rating in excess of 10 percent is not warranted for 
residuals of a right forearm shell fragment wound consisting 
of a scar and ulnar nerve impairment.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.3, 4.7, 4.69, 4.118, Code 7804, 4.124a, Code 8516 (2005).

5.  A 20 percent rating is warranted for residuals of a left 
leg gunshot wound.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.71a, 
4.73, Code 5311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

A July 1997 statement of the case (SOC); July 1998, October 
1998, February 2001, November 2002, April 2003, February 
2005, and May 2005 supplemental SOCs (SSOCs); and letters in 
January 1997, October 2002, January 2004, June 2004, and July 
2004, all provided at least some VCAA-type notice, i.e., of 
what the evidence showed, the criteria for establishing 
increased ratings, and the bases for the denial of the 
claims.  January 1997, October 2002, January 2004, June 2004, 
and July 2004 letters outlined the appellant's and VA's 
responsibilities in developing evidence to support the 
claims, advised him of what type of evidence would be 
pertinent to the claims, and advised him to identify evidence 
for VA to obtain and specifically (See January 2004 letter at 
p. 2, June 2004 letter at p.2) to submit any evidence in his 
possession pertaining to the claims.  

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The appellant 
was provided content-complying notice, as discussed above.  
He has had ample time to respond, and the claim was 
subsequently readjudicated.  See February and May 2005 SSOCs.  

Regarding the duty to assist, all available pertinent medical 
evidence identified by the veteran has been obtained, to the 
extent possible.  He has been afforded VA examinations.  The 
Board is satisfied that the RO has complied with VA's duty to 
assist the veteran in the development of facts pertinent to 
the claims.  He is not prejudiced by the Board's proceeding 
with appellate review of the merits of the claim at this 
time.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

II. Factual Background

The veteran's service medical records show that, in November 
1942, the veteran sustained shrapnel wounds to the right 
cheek and right forearm.  The right cheek injury was 
described as a mild laceration and the right forearm injury 
was described as a moderate laceration.  A treatment record 
about two weeks later indicates that the wounds were healed 
except for the right forearm.  Early in December 1942, the 
right forearm was almost completely healed and he was 
discharged two days later.  

In March 1943, the veteran sustained a penetrating, gunshot 
wound to the left lower leg that required debridement.  The 
area involved, over the lateral aspect of the leg, was large 
enough to admit a closed fist.  Early in April 1943, the left 
leg was placed in a plaster cast.  At the end of April, the 
case was removed and secondary closure of the wound was made.  
May 1943 records show that the left leg continued to heal.  
In June 1943, there was one small opening left in the center 
of the incision and the veteran was discharged shortly 
thereafter.  

A March 1995 statement from G. S., M.D., indicates the 
veteran was evaluated in January 1995.  He complained of 
progressive problems with pain, discomfort, intermittent 
swelling, and enlargement of left lower extremity 
varicosities.  A nerve conduction study revealed left 
peroneal neuropathy.  

On July 1995 VA peripheral nerve examination, the veteran 
complained of bilateral pain and leg weakness, especially on 
the left.  On examination, he could toe and heel walk, and 
there was no definite muscle atrophy.  Muscle power testing 
revealed some weakness of left foot dorsiflexion.  There was 
no definite sensory deficit and no extensor plantar response.  
The diagnosis was history of shrapnel injury to the leg with 
residual evidence of left-sided peroneal nerve injury and 
with some mild weakness of left foot dorsiflexion.  The 
findings were basically the same as the previous study in 
1979.

On July 1995 VA muscle examination, the veteran was noted to 
have an eight-inch scar on the lateral aspect of the left leg 
with loss of muscle mass.  Function was normal, and he 
appeared to have normal strength in regard to dorsiflexion 
and plantar flexion of the foot.  

On December 1995 VA foot examination, the veteran walked with 
a stiff left leg.  He had a rather large well healed scar on 
the calf of the left leg.  

A November 1996 statement from Dr. G. S. indicates he saw the 
veteran on a regular basis, and saw him earlier that month 
with complaints of progressive pain, discomfort, and 
swelling.  The veteran reported he occasionally used a cane 
for walking due to persistent leg problems.

On February 1997 VA scar examination, the veteran complained 
of constant left leg pain.  Examination of scars revealed 
that the scar on the left lower extremity had a curvilinear 
shape along the posterolateral calf area.  The scar was 17 cm 
long and 1-2 cm wide with a dark red, smooth texture.  The 
scar was nontender, but the veteran complained of numbness in 
the scar wound tissue.  A second scar was a right shoulder 
scar that was 1.5 cm x 1.0 cm with a pale smooth texture, and 
was also nontender.  A third scar was on the right forearm, 
and was a linear scar 4 cm long and .5 cm wide.  The scar was 
pale with a course, moderately thick texture, and was 
nontender.  There was no keloid formation, muscle herniation, 
inflammation, soft tissue swelling, depression, or ulceration 
in any of the scars.  There was also no significant 
restriction of motion due to the scar wounds.  

On February 1997 VA muscle examination, the veteran's left 
calf had a scar three inches long and two inches wide that 
was slightly depressed.  There did not appear to be any 
muscle loss of the calf muscle and it was symmetrical 
compared to the opposite leg.  Examination of the upper right 
arm revealed a small scar about one centimeter in size in the 
mid-forearm in the flexor muscles of the arm.  There was no 
evidence of loss of muscle tissue or any loss of muscle 
action, and there was normal movement of the wrist, elbow, 
and hand.  There was no scar visible on the outer side of the 
right upper shoulder.  There was no involvement in the 
shoulder, and the veteran was able to raise his arm fully 
overhead, and behind his head and back without any 
difficulty.  Reflexes in the arms and legs were normal.

On May 1998 VA peripheral nerve examination, it was noted 
that the veteran was right-handed.  He was able to toe and 
heel walk, and rise from a squatting position.  Strength in 
all four extremities was normal.  There was subjective 
sensory loss to touch and pinprick on the left leg below the 
knee that did not follow any root or nerve distribution.  
There were no atrophic changes.  Deep tendon reflexes were 2+ 
and symmetrical except for the ankles, where they were absent 
bilaterally. The physician commented that the sensory loss 
did not fit any known neuro-anatomical pattern, and that such 
loss was seen in people who had it on a psychogenic basis.

On May 1998 VA scar examination, the veteran indicated that 
his right forearm and right shoulder scars were not 
symptomatic.  The left leg scar reportedly burned from time 
to time.  On examination, there was a 3-inch long 
hypopigmented scar in the right dorsal forearm area.  There 
was considerable subcutaneous tissue loss with depression in 
the scar.  The scar was moderately disfiguring.  There was a 
1-inch hypopigmented scar on the right scapular area that was 
nontender and slightly disfiguring.  In the left posterior 
leg area, there was a very large inverted "T" scar that had 
considerable subcutaneous tissue loss and the whole scar was 
depressed.  It was hypo- and hyperpigmented and irregular 
with flat parts and lumpy parts.  It was nontender and 
severely disfiguring.

On March 2001 VA scar examination, the physician indicated 
that the veteran's complaints and history were exactly the 
same as they had been on May 1998 examination.  There was no 
change in the condition of the scars.  

On March 2001 VA peripheral nerves examination, the examiner 
indicated that the veteran's left leg pain was nonspecific 
and poorly described.  On examination, there were no muscle 
atrophy or fasciculations.  Muscle power in dorsiflexion, 
plantar flexion, inversion, and eversion was 5/5 in both 
extremities.  Knee extension, abduction, and adduction were 
also 5/5.  Knee jerks were 2+ bilaterally and ankle jerks 
were absent.  Sensory examination was attempted but difficult 
to perform.  However, there was a suggestion of sensory loss 
in the left leg, but no specific nerve root distribution 
could be made out based on information the veteran provided.  
The physician commented that the veteran's symptoms could not 
be ascribed specifically to a peroneal nerve injury.  
However, given the location of the wound he had ordered a 
nerve conduction study for local or partial peroneal nerve 
injury to be ruled out.  In an addendum, the physician 
indicated that the NCV/EMG study suggested generalized 
peripheral neuropathy, lumbosacral radiculopathy and 
superimposed left peroneal nerve damage which was more severe 
than the rest of the abnormalities.  All of this most likely 
suggested that the veteran had left peroneal nerve damage 
when he had the shrapnel injury.

A December 2002 private medical record notes the veteran's 
complaints of increasing left leg pain and discomfort that 
interferes with his activities of daily living.  He reported 
similar complaints in January 2003.

During an April 2003 Travel Board hearing, the veteran 
indicated that he had lost some right upper extremity range 
of motion.  He denied any trouble getting his arm above his 
head, but indicated that he was not able to pick or lift 
things up the way he used to. He was unable to button his 
shirts or tie his shoes without a little help.  He stated 
that the right shoulder and molar scars were tender, and that 
he had difficulty chewing his food.  He reported pain that 
went all the way up the left leg and numbness on the left 
side of the leg that caused him to stumble at times.  He 
related that the left leg, right forearm, and right shoulder 
had muscle spasms and involuntary jerks.  He stated that the 
molar scar did not bother him nor did it impair the function 
of his mouth in terms of how far he could open it.  He stated 
he had less sensation in the left leg than the right and that 
it bothered him all of the time.  

On June 2004 VA peripheral nerve examination, the veteran 
complained of weakness and numbness in the left leg that had 
been ongoing for years with no change in recent months.  On 
examination, motor strength was 5/5 in the upper and lower 
extremities.  There was no foot drop of the left foot.  
Sensory examination revealed mildly to moderately diminished 
vibratory sensation in his feet; otherwise primary sensory 
modalities were intact.  The veteran could not tandem walk, 
but his gait was well preserved.  Reflexes in the upper 
extremities were 2/4 bilaterally and knee jerks were 2/4 
bilaterally as well.  Right ankle jerk was 2/4, and the left 
ankle jerk was 1-/4.  Toes were downgoing bilaterally with no 
clonus.  The neurologist commented that the EMG/nerve 
conduction testing in April 2001 was more suggestive of 
chronic radiculopathy especially in the lumbosacral spine.  
There was evidence of slightly diminished left ankle reflex 
consistent with more of an S1 radiculopathy.  The veteran's 
coordination was intact as he was able to perform finger-to-
nose and rapid alternating movements.  There was no evidence 
of focal nerve injury secondary to a specific shrapnel wound.  

On June 2004 VA scar examination, the right cheek scar was 1 
1/2 inch in diameter, irregular, lumpy, raised, and 
hypopigmented.  The veteran reported that it was continuously 
numb and that he periodically cut himself shaving this area.  
The scar was bound down to the underlying tissue, but there 
appeared to be no functional impairment from the scar.  The 
scar was considered moderately disfiguring.  The scar on the 
posterior left leg was "T" shaped.  The vertical leg of the 
scar was very irregular and lumpy, hypo and hyperpigmented, 
tightly bound-down to the underlying tissue, 12-inches in 
length, and 1-inch in width.  The horizontal portion was 
lumpy, hypo- and hyperpigmented, irregular, and depressed 
perhaps as much as an inch into the surrounding tissue.  The 
veteran complained of numbness throughout the entire region 
around the very large scar.  There appeared to be no 
functional impairment from the scar, but it was severely 
disfiguring.  There was a "C" shaped, depressed scar on the 
right forearm that was 3-inches in length and 1/8 inch wide.  
The scar was depressed 1/4 inch into the surrounding tissue, 
and bound-down, but it did not affect forearm function.  The 
veteran complained of numbness in the area, and it was 
considered moderately disfiguring.  The physician indicated 
that the scars occupied less than 5 percent of the veteran's 
exposed skin and that all of the scars together occupied less 
than 5 percent of the total skin on the veteran's body.  A 
January 2005 addendum indicates that the veteran reported 
that a scar on his right shoulder in the deltoid area did not 
bother him and that there were no symptoms.  There was a .75 
inch, scar that was mostly linear and 1/4 inch wide at its 
greatest.  It was hypopigmented, soft, and not bound-down.  
The veteran had no complaints when the scar was palpated, and 
it was considered slightly disfiguring.  The scar occupied 
zero percent of the veteran's exposed skin and less than one 
percent of his total skin.  

III. Legal Analysis and Criteria

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity. Separate codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see, e.g., 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

When a question arises as to which of two ratings applies, 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 
 
The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.   



Cheek, Shoulder, and Forearm

The portion of VA's Schedule for Rating Disabilities 
pertaining to evaluations of skin disorders has been revised.  
The regulation, 38 C.F.R. § 4.118, was amended, effective 
August 30, 2002, and now includes new rating criteria for 
skin disorders, found at Codes 7800 - 7804.  

Prior to August 30, 2002, Code 7800 provided a 30 percent 
rating for disfiguring scars of the head, face, or neck that 
were severe, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles; and provided a 50 
percent rating for complete or exceptionally repugnant 
deformity of one side of face or marked or repugnant 
bilateral disfigurement.  

Code 7803 provided a 10 percent rating for scars that are 
superficial, poorly nourished with repeated ulceration; Code 
7804 provided a 10 percent rating for scars that are 
superficial, tender and painful on objective demonstration); 
Code 7805 provided that all other scars were to be rated 
based on limitation of function of affected part.  38 C.F.R. 
§ 4.118.

The revised 38 C.F.R. § 4.118 provides for rating skin 
disabilities based on eight characteristics of disfigurement:  
A scar five or more inches (13 or more centimeters) in 
length; a scar at least one-quarter inch (0.6 centimeters) 
wide at the widest part; the surface contour of a scar 
elevated or depressed on palpation; a scar adherent to 
underlying tissue; skin that is hypo- or hyper- pigmented in 
an area exceeding six square inches (39 square centimeters); 
skin texture that is abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); 
and/or skin indurated and inflexible in an area exceeding six 
square inches (39 square centimeters).

The revised Code 7800 (for disfigurement of head, face, or 
neck) provides for a 10 percent rating when there is one 
characteristic of disfigurement; a 30 percent rating when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement; a 50 percent rating when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with four or five 
characteristics of disfigurement; and an 80 percent rating 
when there is visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
six or more characteristics of disfigurement.  Unretouched 
color photographs (if available) should be taken into 
consideration when evaluating under these criteria.  See 38 
C.F.R. § 4.118, Code 7800, Note (3).

Scars, other than head, face, or neck, that are deep or that 
cause limited motion and involve an area or areas exceeding 6 
square inches (39 sq. cm.) warrant a 10 percent rating; areas 
exceeding 12 square inches (77 sq. cm.) warrant a 20 percent 
rating; areas exceeding 72 square inches (929 sq. cm.) 
warrant a 30 percent rating; and areas exceeding 144 square 
inches (929sq. cm.) warrant a 40 percent rating.  Under Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with §4.25 of this part.  Under Note (2): A 
deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Code 7801 (effective August 30, 
2002).

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion and involve an area or 
areas of 144 square inches (929 sq. cm.) or greater, warrant 
a 10 percent rating.  Under Note (1): Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with §4.25 of 
this part.  Under Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Code 7802 (effective August 30, 2002).

A superficial, unstable scar warrants a 10 percent rating.  
Under Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Under Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Code 7803 (effective August 30, 2002).

A superficial scar that is painful on examination, merits a 
10 percent rating.  Under Note (1): A superficial scar is one 
not associated with underlying soft tissue damage.  Under 
Note (2):  38 C.F.R. § 4.118, Code 7804 (effective August 30, 
2002).

Code 7805 remained essentially unchanged, and provides for 
rating based on limitation of function of the affected part.  
38 C.F.R. § 4.118, Code 7805.  

Regarding the right cheek and chin scars, neither warrants a 
50 percent rating under either the old or the new criteria.  
They do not produce marked or repugnant disfigurement.  
Furthermore, neither scar is manifested by more than three 
characteristics of disfigurement, listed above.  Finally, 
there is no visible or palpable tissue loss and gross 
distortion or asymmetry of two features/paired sets of 
features.

As for the right shoulder scar, a compensable rating likewise 
is not warranted under either version of the regulations.  A 
compensable rating is not warranted under the former version 
of Codes 7803, 7804, and 7805,.  Although the veteran 
testified in April 2003 that the scar was tender, 
examinations in February 1997, May 1998, and January 2005 
revealed that the scar was not tender or painful and did not 
affect right shoulder movement.  There was also no indication 
that it was poorly nourished.  

Under the revised criteria, Codes 7801 and 7802 do not 
warrant a compensable rating because the scar does not limit 
motion and is only 1/4-inch in diameter.  A compensable rating 
under Codes 7803 or 7804 is not warranted because the scar is 
not painful nor unstable.  In fact, on the most recent 
examination the veteran indicated the scar was asymptomatic.  

With respect to residuals of a right forearm shell fragment 
wound, the disability is rated under Codes 7804 and 8516 to 
encompass the residual scar and ulnar neuropathy.  The 
current 10 percent rating has been in effect since 1978, and 
is protected.  See 38 C.F.R. § 3.951(a).

Since VA examinations show that the veteran's right forearm 
scar is not painful or tender, a separate compensable rating 
under the prior Code 7804 is not warranted.  As the area is 
less than 6 square inches, and the scar does not limit 
motion, a compensable rating under the revised Codes 7801, 
7802 is not warranted.  Likewise, the scar causes no 
impairment of function.  Thus, an increase in the current 
rating is contingent upon whether there is evidence of ulnar 
nerve impairment sufficient to warrant a rating in excess of 
10 percent.  

Under Code 8516, the next higher, 30 percent, rating major 
extremity ulnar impairment is warranted for moderate 
incomplete paralysis of the nerve.  (The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than complete paralysis whether due to 
varied level of the nerve lesion or to partial regeneration.)  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  (See the Note 
Following 38 C.F.R. § 4.124a, Code 8412 setting out this 
definition and explaining that it applies to all peripheral 
nerve injuries).

The record does not show moderate ulnar nerve incomplete 
paralysis.  The veteran did not report any complaints with 
respect to the fingers in his right hand during his VA 
examinations.  VA and private treatment records are also 
absent complaints reflecting any substantial impairment of 
the ulnar nerve.  Objectively, a February 1997 examiner found 
that the veteran had normal movements of the right wrist, 
elbow, and hand and a June 2004 VA examiner indicated that 
there was no evidence of nerve injury secondary to the 
shrapnel wound.  The veteran was able to perform finger-to-
nose and rapid alternating movements without difficulty.  
Even taking into account his April 2003 testimony that he is 
unable to lift things the way he used to and needs some 
assistance with buttoning and tying, such complaints are 
consistent with no more than mild impairment, warranting the 
10 percent rating that is currently assigned.  


Left Leg Gunshot Wound

VA's Schedule for Rating Disabilities was revised with 
respect to the regulations pertaining to evaluations of 
muscle injuries.  In pertinent part, 38 C.F.R. §§ 4.56, and 
4.72 were amended, effective June 3, 1997.  38 C.F.R. § 4.56 
sets forth certain factors for consideration in the rating of 
residuals of gunshot and shell fragment wounds.  

Regarding the instant increased rating claim, the new 
criteria do not substantively differ from the prior criteria.  
Since the outcome would be the same regardless of which 
version is applied, the discussion to the revised version.

The veteran's lower left leg gunshot wound residuals have 
been rated under Code 5311, injury to Muscle Group XI.  
Muscle Group XI includes the posterior and lateral crural 
muscles and the muscles of the calf.  They function in 
propulsion, plantar flexion of the foot, stabilization of the 
arch, flexion of toes, and flexion of the knee.  A 10 percent 
rating is warranted when there is moderate disability of 
Muscle Group XI, a 20 percent rating is assigned when the 
disability is moderately severe, and a 30 percent rating is 
warranted when the disability is severe.  

While not all of the criteria for a 20 percent rating are 
met, the record reasonably establishes (through service 
medical records and current findings) that the left leg 
gunshot wound involves a moderately severe muscle group XI 
injury, warranting a 20 percent rating.  Evaluating gunshot 
wound involves consideration of the type of injury, the 
history of the injury, and objective findings.  Here, service 
medical records reflect that the veteran sustained a deep 
penetrating gunshot (rifle) wound that required debridement.  
He had a prolonged hospitalization and healing process, 
lasting approximately three months.  The open wound involved 
an area the size of a closed fist, and required casting and 
secondary closure of the wound.  Notably, the wound had still 
not completely closed when the veteran was discharged from 
the hospital. 

The record also shows that there are consistent complaints of 
leg pain and weakness to VA examiners in July 1995, February 
1997, March 2001, and June 2004.  Similar complaints were 
noted in VA and private treatment records, and at the April 
2003 Travel Board hearing.  Objectively, the scar was 
described as very large, "T"-shaped, and depressed by as 
much as 1-inch into the surrounding tissue.  A May 1998 
examiner also reported that there was considerable 
subcutaneous tissue loss with the depression.  And while 
38 C.F.R. § 4.55(a) precludes a separate peripheral nerve 
injury rating for this wound (because injury affecting 
entirely different function is not shown), the documented 
peroneal nerve involvement cannot be ignored.  

A higher rating of 30 percent is not warranted because the 
Muscle Group XI injury is not shown to be severe.  While the 
initial hospitalization was long, there was no shattering 
bone fracture, open comminuted fracture, prolonged infection, 
sloughing of soft parts, intermuscular binding, or extensive 
debridement.  Cardinal signs of more than moderately severe 
injuries; soft flabby muscles; or any abnormality with the 
muscles during motion are not shown.  Notably also, motor 
strength in both lower extremities is equal and there is no 
evidence of muscle loss (per February 1997 and March 2001 
examinations).  


ORDER

A rating in excess of 30 percent a right cheek scar is 
denied.

A rating in excess of 30 percent for a chin scar is denied. 

A compensable rating for a right shoulder scar is denied.

A rating in excess of 10 percent for residuals of a right 
forearm shell fragment wound is denied.

A 20 percent rating is granted for residuals of a left leg 
gunshot wound, subject to the regulations governing payment 
of monetary awards. 


REMAND

In October 2003, the Board remanded the issue of entitlement 
to service connection for a heart disorder claimed as 
secondary to a service-connected disability, in part, to 
obtain opinions regarding etiology.  The physician was asked 
to address whether it was "at least as likely as not that 
any present heart disability was incurred as a result of his 
service-connected PTSD, residuals of gunshot or shell 
fragment wound, or any other incident of service."  The June 
2004 VA examiner offered an opinion only regarding a nexus 
between PTSD and the heart disorder.  A remand by the Board 
confers on the appellant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Given the above, the Board must remand 
the case for completion of the development previously sought.

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The veteran's claims file should be 
returned, if possible, to the VA 
physician who examined the veteran in 
June 2004, if not to another VA physician 
(preferably a cardiologist), for review 
of the entire record and further opinion 
as to the etiology of the veteran's heart 
disorder.  Specifically, the reviewing 
physician should opine whether it is at 
least as likely as not that the veteran's 
heart disorder is proximately due to, or 
was aggravated by (and if so, to what 
degree) his service-connected gunshot or 
shell fragment wound residuals (or is 
otherwise related to service).  The 
physician must explain the rationale for 
any opinions given.

2.  The RO should then review the 
remaining claim.  If it remains denied, 
the veteran and his representative should 
be furnished an appropriate SSOC and 
afforded the opportunity to respond.  The 
case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner. 



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


